                     IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF DELAWARE

TYRONE J. MORRIS,

            Plaintiff,

      V.                              : Civil Action No. 18-252-RGA

DANA METZGER, et al. ,

            Defendants.


Tyrone J. Morris, James T. Vaughn Correctional Center, Smyrna, Delaware.
Pro Se Plaintiff.



                            MEMORANDUM OPINION




May ir,  2019
Wilmington, Delaware
        Plaintiff Tyrone J. Morris, an inmate at the James T. Vaughn Correctional Center

in Smyrna, Delaware, filed this action pursuant to 42 U.S.C. § 1983. 1 (D.I. 1). He

appears prose and has been granted leave to proceed in forma pauperis. (D.I. 7). He

commenced this action on February 13, 2018. (D.I. 1). The Court screens and reviews

the Second Amended Complaint pursuant to 28 U.S.C. § 1915(e)(2) and§ 1915A(a).

(D.1. -18).

                                     BACKGROUND
        The Court screened Plaintiffs original Complaint, dismissed it, and gave Plaintiff

leave to amend . (D.I. 13, 14). Plaintiff filed an Amended Complaint that the Court

screened and dismissed, and Plaintiff was given leave to amend. (D.I. 16, 17) In his

Second Amended Complaint (D.I. 18), Plaintiff names as Defendants VCC Warden

Dana Metzger, Deputy Warden Scarborough , Connections, Dr. Jackson, Nurse

Practitioner Carla Cooper, and Dr. Harewood.

        Plaintiff states that he has psoriasis, PTSD, OCD, and anxiety and is not

receiving proper treatment. (D.I. 18 at 5, 11 ). Plaintiff has suffered from psoriasis for

many years. He states that from 2011 through 2013 the condition was treated with

Humira (a biologic) and "light therapy" with good results. (Id. at 8). When Plaintiff was

incarcerated on August 28, 2013, the condition was not treated and it worsened. (/d.)

After six months, Plaintiff asked for Humira treatment and was told he could not use the


1When bringing a § 1983 claim, a plaintiff must allege that some person has deprived
him of a federal right, and the person who caused the deprivation acted under color of
state law. West v. Atkins, 487 U.S. 42, 48 (1988).

                                              1
drug because he had contracted hepatitis 8. (Id. ). An outside physician , Dr. Burke, told

Plaintiff that the only thing that would help the condition was light therapy. (Id. ).

       While not clear, it appears that Plaintiff was given light therapy by outside

physician Dr. Brathwaite, but Dr. Brathwaite closed his office. (Id. at 9). After that, Dr.

Burke prescribed Otezla. (Id. ). Plaintiff remained on Otezla until July 19, 2017, when

he was transferred to Kent General Hospital due to an allergic reaction or infection from

the Otezla. (Id. ). Plaintiff remained hospitalized until July 26, 2017. (Id. ; D.I. 19-1 at 2-

8).

       Plaintiff returned to the VCC with no medication , other than ointments, and

information that he could not take any more biologics. (D.I. 18 at 10). Dr. Burke

ordered Plaintiff ointment, and Plaintiff received it, "but it was never enough to apply as

ordered" and his condition slowly worsened . (Id. ).

       At the end of March 2018, Plaintiff was sent the infirmary and treated by Dr.

Jackson, who administered antibiotics and ointments. (Id. ). He remained in the

infirmary for five days. (Id. ). Plaintiff returned to his dorm, and a week later was back in

the infi~ary to treat a staph infection. (Id.) . Following treatment he returned to his

dorm. (Id.) During this time, his mother spoke to Warden Metzger and Deputy Warden

Scarborough several times. (Id. at 12). At some point in time, Scarborough spoke to

Plaintiff and asked him to ask Plaintiff's mother to stop calling. (Id.). At the same time,

Scarborough told Plaintiff that "Medical bought a light therapy box" for him. (Id.)

Plaintiff alleges that "to this day" he has not seen it. (Id.).

       On an unknown date, Dr. Burke put Plaintiff on a biologic after she saw Plaintiff's

condition . (Id. ). Plaintiff states, "So now, I'm on a dangerous drug still and I still have
                                                2
not seen this light therapy that has been brought here for me." (/d.) He further alleges

that an unnamed nurse indicated that Plaintiff does not need light therapy. (Id. ).

       Plaintiff alleges that Nurse Practitioner Cooper refuses to make sure that he

receives enough ointments to apply two to three times daily. (Id. at 13). Plaintiff seems

to allege that he can only apply the ointment after he showers and, due to the the lack

of ointment, he can only shower every three to four days which has caused his condition

to become much worse. (Id. ) At times he is in pain. (Id.). Plaintiff alleges that he has

always seen Nurse Cooper and Dr. Harewood and it was always an issue to get needed

ointments. (Id. ) Plaintiff is "suing Connections for not allowing proper treatment" of his

psoriasis. (Id. at 5).

       Exhibits to the Second Amended Complaint2 indicate that Plaintiff was seen by

Medical on September 29, 2017, October 30, 2017, October 31 , 2017, January 17,

2018, February 1, 2018, and February 6, 2018. (D.1.18-1 at 4, 6-10). Documents

indicate that Plaintiff submitted grievances for ointment and therapy on June 8, 2016,

May 21 , 2017, July 16, 2017, September 1, 2017, October 15, 2017, December 30 and

31 , 2017, and April 21 , 2018. (Id. at 45-49, 64, 69, 71 , 72). Finally, the exhibits indicate

that Plaintiff was seen and treated by an outside medical provider at Burke Dermatology

Dover for his psoriatic condition on August 10, 2017, September 20, 2017, and March

29, 2018. (D.I. 19 at 10-15). The March 29, 2018 notes indicate that he is scheduled

for a three month follow-up. (Id. at 15).




2Not all exhibits are considered as many fall outside the two year statute of limitation
period .
                                           3
        Plaintiff seeks injunctive relief in the form of light therapy and compensatory

damages. (Id. at 14).

                               SCREENING OF COMPLAINT

        A federal court may properly dismiss an action sua sponte under the screening

provisions of 28 U.S.C. § 1915(e)(2)(8) and§ 1915A(b) if "the action is frivolous or

malicious, fails to state a claim upon which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief." Ball v. Famiglio, 726 F .3d 448,

452 (3d Cir. 2013). See also 28 U.S.C. § 1915(e)(2) (in forma pauperis actions); 28

U.S.C. § 1915A (actions in which prisoner seeks redress from a governmental

defendant); 42 U.S.C. § 1997e (prisoner actions brought with respect to prison

conditions). The Court must accept all factual allegations in a complaint as true and

take them in the light most favorable to a pro se plaintiff. Phillips v. County of

Allegheny, 515 F.3d 224, 229 (3d Cir. 2008); Erickson v. Pardus, 551 U.S. 89, 93

(2007). Because Plaintiff proceeds pro se, his pleading is liberally construed and his

amended complaint, "however inartfully pleaded , must be held to less stringent

standards than formal pleadings drafted by lawyers." Erickson v. Pardus, 551 U.S. at

94. ·

        An action is frivolous if it "lacks an arguable basis either in law or in fact."

Neitzke v. Williams, 490 U.S. 319,325 (1989). Under28 U.S.C. § 1915(e)(2)(B)(i) and

§ 1915A(b)(1), a court may dismiss a complaint as frivolous if it is "based on an

indisputably meritless legal theory" or a "clearly baseless" or "fantastic or delusional"

factual scenario. Neitzke , 490 U.S. at 327-28; Wilson v. Rackmi/1, 878 F.2d 772, 774

(3d Cir. 1989).
                                                4
       The legal standard for dismissing a complaint for failure to state a claim pursuant

to§ 1915(e)(2)(8)(ii) and§ 1915A(b)(1) is identical to the legal standard used when

ruling on Rule 12(b)(6) motions. Tourscher v. McCullough , 184 F.3d 236, 240 (3d Cir.

1999). However, before dismissing a complaint or claims for failure to state a claim

upon which relief may be granted pursuant to the screening provisions of 28 U.S.C.

§§1915 and 1915A, the Court must grant Plaintiff leave to amend unless amendment

would be inequitable or futile. See Grayson v. Mayview State Hosp., 293 F.3d 103, 114

(3d Cir. 2002).

       A well-pleaded complaint must contain more than mere labels and conclusions.

See Ashcroft v. Iqbal, 556 U.S. 662 (2009); Bell At/. Corp. v. Twombly, 550 U.S. 544

(2007). A plaintiff must plead facts sufficient to show that a claim has substantive

plausibility. See Johnson v. City of Shelby, 574 U.S. 10 (2014). A complaint may not

be dismissed, however, for imperfect statements of the legal theory supporting the claim

asserted. See id.

       A court reviewing the sufficiency of a complaint must take three steps: (1) take

note of the elements the plaintiff must plead to state a claim; (2) identify allegations that,

because they are no more than conclusions, are not entitled to the assumption of truth;

and (3) when there are well-pleaded factual allegations, assume their veracity and then

determine whether they plausibly give rise to an entitlement to relief. Connelly v. Lane

Constr. Corp. , 809 F.3d 780,787 (3d Cir. 2016). Elements are sufficiently alleged when

the facts in the complaint "show" that the plaintiff is entitled to relief. Iqbal, 556 U.S. at

679 (quoting Fed. R. Civ. P. 8(a)(2)). Deciding whether a claim is plausible will be a



                                               5
"context-specific task that requires the reviewing court to draw on its judicial experience

and common sense. " Id.

                                        DISCUSSION

       Respondeat Superior. The allegation against Metzger is that Plaintiff's mother

spoke to him several times. This scant allegation does not rise to the level of a

constitutional violation. In addition, to the extent the claim is based upon Metzger's

position as warden, the claim fails.

       It is well established that claims based solely on the theory of respondeat

superior or supervisor liability are facially deficient. See Ashcroft, 556 U.S. at 676-77;

see also Solan v. Ranck, 326 F. App'x 97, 100-01 (3d Cir. May 8, 2009). The Second

Amended Complaint does not allege any direct or personal involvement by Metzger

other than to allege, as warden, he spoke to Plaintiff's mother. Plaintiff's claim rests

impermissibly upon a theory of supervisory liability and , therefore, the claim against

Metzger will be dismissed as frivolous pursuant 28 U.S.C. §§ 1915(e)(2)(B)(i) and

1915A(b)(1).

       Medical Needs. Plaintiff alleges that he is not receiving appropriate care and

treatment for his psoriatic condition . The Eighth Amendment proscription against cruel

and unusual punishment requires that prison officials provide inmates with adequate

medical care. Estelle v. Gamble, 429 U.S. 97, 103-05 (1976). In order to set forth a

cognizable claim, an inmate must allege (i) a serious medical need and (ii) acts or

omissions by prison officials that indicate deliberate indifference to that need. Estelle v.

Gamble, 429 U.S. at 104; Rouse v. Plantier, 182 F.3d 192, 197 (3d Cir. 1999). A prison

official is deliberately indifferent if he knows that a prisoner faces a substantial risk of
                                               6
serious harm and fails to take reasonable steps to avoid the harm. Farmer v. Brennan,

511 U.S. 825, 837 (1994). A "prison official may manifest deliberate indifference by

intentionally denying or delaying access to medical care. " Estelle v. Gamble, 429 U.S.

at 104-05.

       However, a prisoner has no right to choose "a specific form of medical

treatment. " Lasko v. Watts, 373 F. App'x 196, 203 (3d Cir. 2010) (quoting Harrison v.

Barkley, 219 F.3d 132, 136 (2d Cir. 2000)). An inmate's claims against members of a

prison medical department are not viable under § 1983 where the inmate receives

continuing care, but believes that more should be done by way of diagnosis and

treatment and maintains that options available to medical personnel were not pursued

on the inmate's behalf. Estelle v. Gamble, 429 U.S. at 107. In addition, allegations of

medical malpractice are not sufficient to establish a constitutional violation. See White

v. Napoleon , 897 F.2d 103, 108-09 (3d Cir. 1990); see a/so Daniels v. Williams, 474

U.S. 327, 332-34 (1986).

      With regard to Dr. Harewood, the complaint does not allege that he was

deliberately indifferent to Plaintiffs medical needs. Dr. Harewood is barely mentioned in

the Second Amended Complaint, and , when he is mentioned , it is only to say that

Plaintiff always sees him. As to Dr. Jackson, the allegations are that Dr. Jackson

provided Plaintiff with medical care while Plaintiff was in the infirmary. The allegations

do not state constitutional violations. . Therefore, the claims against Dr. Harewood and

Dr. Jackson will be dismissed as frivolous .

       With regard to Nurse Cooper, Plaintiff alleges that she will not give him adequate

quantities of ointment to treat his psoriasis. The Court liberally construes Plaintiffs
                                               7
allegations and finds that they state what appears to be a cognizable medical needs

claim against Nurse Cooper.

         Plaintiff also named Connections, the VCC contract health care provider as a

defendant. When a plaintiff relies upon a theory of respondeat superior to hold a

corporation liable, such as Connections, he must allege a policy or custom that

demonstrates such deliberate indifference. Sample v. Diecks, 885 F.2d 1099, 1110 (3d

Cir. 1989); Miller v. Correctional Med. Sys., Inc. , 802 F. Supp. 1126, 1132 (D. Del.

1992).

         In order to establish that Connections is directly liable for the alleged

constitutional violations, Plaintiff "must provide evidence that there was a relevant

[Connections] policy or custom, and that the policy caused the constitutional violation[s]

[plaintiff] allege[s]." Natale v. Camden Cty. Corr. Facility, 318 F.3d 575, 584 (3d Cir.

2003) (because respondeat superior or vicarious liability cannot be a basis for liability

under 42 U.S.C. § 1983, a corporation under contract with the state cannot be held

liable for the acts of its employees and agents under those theories). The Second

Amended Complaint does not contains facts to support a claim that Connections had a

policy or custom that caused the constitutional violations as alleged by Plaintiff.

Therefore, the Court will dismiss the claims against Connections for failing to state a

claim.

         Finally, Plaintiff raises claims against prisoner administrators Metzger and

Scarborough. Prison administrators cannot be deliberately indifferent "simply because

they failed to respond directly to the medical complaints of a prisoner who was already

being treated by the prison doctor. " Durmer v. O'Carro/1, 991 F.2d 64, 69 (3d Cir. 1993).
                                                8
"If a prisoner is under the care of medical experts ... , a non-medical prison official will

generally be justified in believing that the prisoner is in capable hands." Spruill v. Gillis,

372 F.3d 218, 236 (3d Cir. 2004) (discussing Dunner, 991 F.2d at 69). "[A]bsent a

reason to believe (or actual knowledge) that prison doctors or their assistants are

mistreating (or not treating) a prisoner, a non-medical prison official ... will not be

chargeable with the Eighth Amendment scienter requirement of deliberate indifference."

Spruill, 372 F .3d at 236.

       With regard to Metzger and Scarborough , Plaintiff alleges that his mother spoke

to them several times, that Scarborough asked Plaintiff to ask Plaintiffs mother to stop

calling, and that Scarborough told Plaintiff that "Medical bought a light therapy box" for

him. There are no allegations that Metzger and Scarborough had a reason to believe or

had actual knowledge that Plaintiff was not receiving treatment. Of note is that as

alleged, Scarborough told Plaintiff that a light therapy box had been purchased for

Plaintiffs use which indicates Scarborough believed Plaintiff was receiving treatment.

Even when reading the Second Amended Complaint in the most favorable light to

Plaintiff, he fails to state actionable constitutional claims against Metzger and

Scarborough for deliberate indifference to a serious medical need.

       Accordingly, the Court will dismiss Metzger, Scarborough, Dr. Jackson, and Dr.

Harewood and the claims against them as frivolous, and against Connections for failure

to state a claim.

                                       CONCLUSION

       For the above reasons, the Court will: (1) dismiss Warden Dana Metzger,

Deputy Warden Scarborough, Connections, Dr. Jackson, and Dr. Harewood and the
                                               9
claims against them; and (2) allow Plaintiff to proceed against Nurse Practitioner Carla

Cooper.

      An appropriate Order will be entered .




                                           10
